An unpub|isl‘lled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHNNY BROWN, No. 63337
Petitioner,

 ms

THE STATE OF NEVADA,
Respondent. _j[j|_ 2 3 2013

 

TRAC|E K. LlNDEMAN
¢LE ` PR E OURT
BV '
DEPUTY CLERK

ORDER DENYING PETITION

This is a proper person petition for a writ of habeas corpus or,
alternatively, mandamus. Petitioner appears to be challenging the
computation of time served. We have reviewed the documents submitted
in this matter, and without deciding upon the merits of any claims raised
therein, we decline to exercise original jurisdiction in this matter. NRS
34.170; NRS 34.360. A challenge to the computation of time served must
be raised in a post-conviction petition for a writ of habeas corpus filed in
the district court in the first instance. NRS 34.724(2)(c); NRS 34.738(1).
Accordingly, we

ORDER the petition DENIED.
/   , J
Hardesty
J  , J
Cherry

 

cc: Johnny Brown
Attorney General/Carson City

SuPREME Coun'r
oF
NEvADA

(0) 1947A 

 

 215°¥2